DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-23, 25, 27-32, 35-37, and 39 have been cancelled.

EXAMINER’S AMENDMENT
2.	 An examiner’s amendment to the record appears below. Should the changes and /or additions be unacceptable to applicant, and amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with David Bennett on April 8, 2021.

Amend claim 26 as following so it depends on claim 24. 

26. (Currently amended) The method of claim 24, wherein the performing one or more mobility measurements further comprises: deriving downlink synchronization settings from downlink reference signals; and storing the derived synchronization settings for the candidate radio links.

Allowable Subject Matter

3.	Claims 24, 26, 33-34, 38, and 40 are allowed.

The following is an examiner’s statement for reasons for allowance:

4.	Claims 24, 26, 33-34, 38, and 40 are allowable over the prior art of record since references taken individually or in combination fails to particularly disclose a user equipment (UE)  sends a first radio link measurement report and further UE sends a second radio link measurement report to the source base station using a more reliable RRC-based mechanism. The first measurement report indicates a contingent selection of an initial target link by the UE in case the RRC reporting mechanism fails and a handover command is not received within a predetermined period of time after sending the second radio link measurement report. When a UE receives a handover command after the UE has transmitted the first radio link measurement report, the UE selects the 

Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127.  The examiner can normally be reached on Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415